Title: To George Washington from Brigadier General William Maxwell, 22 April 1779
From: Maxwell, William
To: Washington, George



Sir.
Elizth Town [N.J.] 22d April [1779]

I had intiligence Yesterday evening & that by two ways Viz. New Ark and Statten Island, by which Accounts the Enemy seems to be in much commotion at both places more especialy the later, I expect to have the whole of it to morrow night if I do not get it sooner. What I heard is that there is a large number of Transports gone of[f] some out of the Hook; and some up the Sound supposed to be for Rhode-Island to bring the Troops & stores from there that they have been moving some heavy Cannon to Long Island and puting Stores on board the Vessels at night these last two articles does not seem to be so well supported as the other, further Statten Island to be evacuated in a few days; General Leslie to have 9 Regiments and to embarke and sail in a few days it’s thought either for Georgia or the West Indias. this is all I have heard at present. Last night between 12 and one oclock the Enemy in a Boat or two came into the Sound between us & the Island; and let them drift down the opposite shore as far as the old point, and then fired away at our Guard; it was returned smartly and notice sent me I dispatched the Light Horse to every place I thought suspitious least the Enemy should land in some other place under the deception of that Gasconade; they thought proper to sheere off in a short time after they had vented some abusive language. I did not even Beat a Drum which was I suppose what they wanted. They heard the firing at New Ark and was very alert, I sent them notice to be on their guard but it was Anticipated by the firing I have been Much disapointed in geting late papers but there is nothing in them. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell B.G.
